DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 13 and 17 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 6, 8, 9, 11-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett; Cameron James et al. (US 20160352667 A1) [Pickett] in view Shintre ; Knut Magne et al. (US 20170091246 A1) [Shintre ] in view of Guyot; Paul et al. (US 20150220995 A1) [Guyot].

	Regarding claims 1, 13 and 17, Pickett discloses, a method for communication data processing at a database server, 2comprising:  3receiving a plurality of communication messages associated with a first user 4identifier and a second user identifier (In one or more embodiments the host system can comprise a messaging hosts that allows for the exchange of electronic messages between user accounts or client-computing devices 106a, 106b. Additionally or alternatively, the host system 102 can comprise a social networking system that allows for messaging. In such cases, the host system 102 can include a social graph 132 as described in greater detail below ¶ [0039]. In particular embodiments, social networking system 802 may store one or more social graphs in one or more data stores. In particular embodiments, a social graph may include multiple nodes--which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)--and multiple edges connecting the nodes. Social networking system 802 may provide users of the online social network the ability to communicate and interact with other users ¶ [0162] and [0176]), outside the support of the database server (see Fig. 8, multiple systems connected through the netwrok);  
8generating a distributed graph representation of one or more connections 9between the first user identifier and the second user identifier based at least in part on the 10extracted metadata (In one 
5extracting metadata from the plurality of communication messages, wherein 6the metadata comprises at least a timestamp associated with each of the plurality of 7communication messages (Additionally, the metadata associated with the message element can include the date and time the message element was submitted to the communication thread 0182 [0051]. In at least one embodiment, the metadata associated with the third message element can include the amount of time that the third message element takes to "play" or complete ¶ [0064]. Also see ¶ [0098], [0119]);
identifying that the first user identifier is a connected user to the target organization based at least in part on the closeness score and one or more closeness scores associated with one or more additional user identifiers corresponding to the tenant and one or more additional user identifiers corresponding to the target organization (In one or more embodiments where the host system 102 comprises a social-networking system, the host system 102 may include a social graph 132 for representing and analyzing a plurality of users and concepts. Node information 134 of the social graph 132 can store node information comprising nodes for users, nodes for concepts, nodes for transactions, and nodes for items. Edge information 136 of the social graph 132 can store edge information comprising relationships between nodes and/or actions occurring within the social networking system. Further detail regarding social-networking systems, social graphs, edges, and nodes is presented below with respect to FIGS. 8 and 9 ¶ [0075], [0150]. FIG. 9 illustrates example social graph 900. In particular embodiments, social networking system 802 may store one or more social graphs 900 in one or more data stores. In particular embodiments, social graph 900 may include multiple nodes--which may include 
However Pickett does not explicitly facilitate assigning a weighted value to each of the one or more connections, wherein the weighted value is based at least in part on an analysis of the extracted metadata; calculating a closeness score for the first user identifier and the second user identifier based at least in part on an aggregation of the assigned weighted values; transmitting an indication of the closeness score.
Guyot discloses, 11assigning a weighted value to each of the one or more connections, wherein 12the weighted value is based at least in part on an analysis of the extracted metadata (The present invention pertains to a method for delivering messages in a social network to increase a signal-to-noise 
13calculating a closeness score for the first user identifier and the second user 14identifier [based at least in part on an aggregation of the assigned weighted values] (links in routing graphs can be created/destroyed when a user displays/undisplays interest in a topic or another user; links in routing graphs are created or respectively destroyed when a feature value or a weighted feature value in a user profile raises above a predetermined threshold or respectively decreases below a predetermined threshold; the feature nodes used for diffusion of messages are user nodes and topic nodes ¶ [0070]-[0082]. In another embodiment, the internal state of feature nodes includes a weight value for each user nodes they are connected with. When a user rates a received message positively, the internal state of the feature nodes that represent the feature values mentioned in the message is updated to increase the weight of the link between these nodes and the user's node. This can raise the probability for the user to receive messages in regards to this feature ¶ [0194]); and 
15 transmitting an indication of the closeness score (the selection process locally filters the messages that are transmitted from sender users and received by potentially interested recipient users, according to the result of the application of a selection function on the metadata values constituting a 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Guyot's system would have allowed Pickett and Li to facilitate assigning a weighted value to each of the one or more connections, wherein the weighted value is based at least in part on an analysis of the extracted metadata; calculating a closeness score for the first user identifier and the second user identifier based at least in part on an aggregation of the assigned weighted values; transmitting an indication of the closeness score. The motivation to combine is apparent in the Pickett and Li's reference, because there is a need for improving the signal-to-noise ratio in the context of multicast communication where many messages that transit can be considered as noise by recipients when compared to other messages that also transit.
However neither Pickett nor Guyot explicitly facilitates the first user identifier corresponding to a tenant supported by the database server and the second user identifier corresponding to a target organization; based at least in part on an aggregation of the assigned weighted values; the one or more closeness scores being calculated based at least in part on the aggregation of the assigned weighted values.
Shintre discloses, first user identifier corresponding to a tenant supported by the database server and the second user identifier corresponding to a target organization (In various embodiments, all or a portion of example system 100 in FIG. 1 may facilitate multi-tenancy within a cloud-based computing environment. In other words, the software modules described herein may configure a computing system (e.g., a server) to facilitate multi-tenancy for one or more of the functions described herein. For example, one or more of the software modules described herein may program a server to enable two or more clients (e.g., customers) to share an application that is running on the server. A 
based at least in part on an aggregation of the assigned weighted values; the one or more closeness scores being calculated based at least in part on the aggregation of the assigned weighted values (computing an anomaly score for a user within the instance of the pairs of users based on a ratio between a number of neighbors of the user within the social graph and a combined edge weight between nodes within a set including the user and the neighbors of the user [col. 1, ll. 48-52]. Also see [col. 2, ll. 1-10], [col. 4, ll. 37-45], [col. 8, ll. 60-col. 9, 11. 63], [col. 10, ll. 4-10]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Shintre's system would have allowed Pickett and Li to facilitates the first user identifier corresponding to a tenant supported by the database server and the second user identifier corresponding to a target organization; based at least in part on an aggregation of the assigned weighted values; the one or more closeness scores being calculated based at least in part on the aggregation of the assigned weighted values. The motivation to combine is apparent in the Pickett and Guyot's reference, because there is a need for improved systems and methods for protecting computing resources, as discussed further below.

Regarding claims 6, 15 and 19, the combination of Pickett, Shintre and Guyot discloses, receiving a new communication message associated with the first user identifier and the second user identifier; extracting new metadata from the new communication message; and updating the distributed graph representation based at least in part on the extracted new metadata (Guyot: The 

Regarding claim 8, the combination of Pickett, Shintre and Guyot discloses, wherein the distributed graph representation is a first tenant-specific distributed graph representation corresponding to a first tenant of a multi-tenant database system, the method further comprising: generating a second tenant-specific distributed graph representation corresponding to a second tenant of the multi-tenant database system (Guyot: at least two types of graphs are used, a topic graph and a user graph: the topic graph diffuses messages according to topics mentioned in the messages and the user graph diffuses messages according to the relationships between users as recorded in user profiles; the graphs are modified according to changes in the messages content and changes in message flows, thus contributing to route dynamically the messages through the graphs; the adaptation process can occur at user level when the user profile and the user selection process are updated, and at the network level when the graphs are modified ¶ [0055]-[0057]).

Regarding claim 9, the combination of Pickett, Shintre and Guyot discloses, updating the first tenant-specific distributed graph representation with connection information of the second tenant-specific distributed graph representation according to a tenant information sharing policy (Guyot: at least two types of graphs are used, a topic graph and a user graph: the topic graph diffuses messages according to topics mentioned in the messages and the user graph diffuses messages according to the relationships between users as recorded in user profiles; the graphs are modified according to changes in the messages content and changes in message flows, thus contributing to route dynamically the messages through the graphs; the adaptation process can occur at user level when the user profile and the user selection process are updated, and at the network level when the graphs are modified ¶ [0055]-[0057]).

Regarding claim 11, the combination of Pickett, Shintre and Guyot discloses, wherein the distributed graph representation indicates an edge direction between user identifiers, the timestamp associated with each of the plurality of communication messages, a sender and corresponding sender information associated with each of the plurality of communication messages, a recipient and corresponding recipient information associated with each of the plurality of communication messages, an event type associated a communication message, one or more portions of text associated with the communication message, or a combination thereof (Guyot: The present invention pertains to a method for delivering messages in a social network to increase a signal-to-noise ratio for the recipients of messages, characterized in that a process mechanism comprises of a diffusion process and a selection process combined through an adaptive process, in which: the diffusion process dispatches each message through dynamic routing graphs defined between the sender user and a set of potentially interested recipient users; the selection process locally filters the messages that are transmitted from sender users and received by potentially interested recipient users, according to the 

Regarding claim 12, the combination of Pickett, Shintre and Guyot discloses, wherein the plurality of communication messages comprises emails, calendar events, service tickets, short message service (SMS) text messages, voice calls, social media messages, documents, activities, or a combination thereof (Pickett: See Figs. 3A-F and 4A-D).


Claims 2, 3, 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in view Shintre  in view of Guyot in view of Li; Kedan et al. (US 9946789 B1) [Li].

Regarding claims 2, 14 and 18, the combination of Pickett, Shintre and Guyot teach all the limitations of claim 1.
However neither one of Pickett, Shintre or Guyot explicitly facilitate performing a natural language processing (NLP) analysis of text of the plurality of communication messages, wherein extracting the metadata is based at least in part on the NLP analysis. 
Li discloses, performing a natural language processing (NLP) analysis of text of the plurality of communication messages, wherein extracting the metadata is based at least in part on the NLP analysis (Li: The method may further include extracting text-based content from the plurality of electronic messages; and applying the one or more natural language processing techniques to the 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Li's system would have allowed Pickett, Shintre and Guyot to facilitate performing a natural language processing (NLP) analysis of text of the plurality of communication messages, wherein extracting the metadata is based at least in part on the NLP analysis. The motivation to combine is apparent in the Pickett, Shintre and Guyot's reference, because there is a need for more individualized electronic messages classification techniques.

Regarding claim 3, the combination of Pickett, Shintre and Guyot and Li discloses, identifying a relevancy value for each communication message of the plurality of communication messages based at least in part on the NLP analysis or a characteristic of the communication message (Li: The method may further include extracting text-based content from the plurality of electronic messages; and applying the one or more natural language processing techniques to the extracted text-based content [col. 2, ll. 13-17]. The classification system 106 classifies electronic messages associated with a user and presents the classified electronic messages on a user device 102 so that the user can access or modify the classified electronic messages with reduced efforts. The classification system 106 may include a Natural Language Processing (NLP) module 122, a clustering module 124, a classification module 126, a user input processing module 128, a training module 130, and a message database 132 [col. 3, ll. 54-63]. NLP is used to determine relevancy).

Regarding claim 5, the combination of Pickett, Shintre and Guyot and Li discloses, wherein the NLP analysis comprises: analyzing a test dataset of communication messages to determine a list of words to search for in the text; performing a word inventing procedure to determine an additional list of 5words to search for in the text, wherein the additional list of words is not present in the test 6dataset of communication messages; and searching the text of the plurality of communication messages for any words 8included in the list of words or the additional list of words (Li: The NLP module 122 uses one or more NLP techniques to process an electronic message 121 into tokens. For example, the NLP module 122 may remove certain stop words from an email and parse the modified email to produce a number of tokens. For example, the NLP module 122 may produce, from the email "With this deal, you'll save on airfare and lodging which leaves more for entertainment," the following tokens: "with," "deal," "you," "save," "airfare," "lodging," "leaves," "more," and "entertainment." [col. 3,ll. 63-col. 4, ll. 5])


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in view Shintre  in view of Guyot in view of ARCHER; ADAM G. et al. (US 20180278567 A1) [Archer].

Regarding claim 4, the combination of Pickett, Li and Guyot teaches all the limitations of claim 3.
However neither one of Pickett, Shintre or Guyot explicitly facilitates, removing a communication message from the plurality of communication messages if an associated relevancy value is below a relevancy threshold.
removing a communication message from the plurality of communication messages if an associated relevancy value is below a relevancy threshold (At 108 the configured processor increments a processing time counter for the distraction queue with the processing time determined for the message at 106, and at 110 compares the incremented queue processing time counter value to a notification threshold time specified for the user. Aspects of the present invention may also automatically remove message distractions from the queue at 110, and correspondingly reduce the incremented counter value by the amount added in previously for the removed message, in response to determining that an issue forming a basis of the message has been resolved. This may be indicated by natural language processing of text content within a subsequent, related message that is explicitly or implicitly indicative that the issue is resolved and now moot ¶ [0059]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Archer's system would have allowed Pickett, Shintre and Guyot to facilitates, removing a communication message from the plurality of communication messages if an associated relevancy value is below a relevancy threshold. The motivation to combine is apparent in the Pickett, Shintre and Guyot's reference, because there is a need for improving the performance of content providing and hosting server systems and/or platforms by modifying the capabilities and enabling non-native functionality to such systems and/or platforms for delivering a smart push notification message comprising breaking news content.

Regarding claim 10, the combination of Pickett, Shintre , Guyot and Archer discloses, identifying a third user identifier; and removing one or more communication messages associated with the third user identifier from the plurality of communication messages based at least in part on receiving a volume of communication messages associated with the third user identifier greater than a threshold volume of communication messages (Archer: At 108 the configured processor increments a processing .


Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in view Shintre  in view of Guyot in view of BARIJOUGH; Sanam Mirzazad et al. (US 20190044907 A1) [Barijough].

Regarding claims 7, 16 and 20, the combination of Pickett, Shintre and Guyot teaches all the limitations of claim 1.
However neither one of Pickett, Shintre  or Guyot explicitly facilitates, normalizing the closeness score according to a size of an organization, a total number of communication messages associated with the organization, or a combination thereof.
Barijouch discloses, normalizing the closeness score according to a size of an organization, a total number of communication messages associated with the organization, or a combination thereof (For example, in these and other embodiments, some or all of the factors discussed above along with additional factors may be normalized and combined to generate a rank of a message. In these and other embodiments, different factors, such as the sender of the message, the subject of the message, the time 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Barijough's system would have allowed Pickett, Shintre and Guyot to facilitates, normalizing the closeness score according to a size of an organization, a total number of communication messages associated with the organization, or a combination thereof. The motivation to combine is apparent in the Pickett, Shintre and Guyot's reference, because there is a need to simplify the management of all of the electronic communications the individual receives each day.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/24/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154